By the Court,
the judgment was affirmed,
Trumbull, Gov. Treadwell, Lt. Gov. Ellsworth, Austin, C. Goodrich, and Hosmer, Jssis. dissenting.
The following are understood to have been the grounds of this decision, (g) The personal liberty of the subject is ta be favored, as far as is practicable and safe, until conviction. Bail for his appearance at the Court, in which his guilt, or innocence is to be tried, is, at once, the mode of favoring that liberty, and securing the appearance for trial. The regular and only proper time for such bail to be given, is when the accused is brought before the justice for examination ; but that this should be the time, or the only opportunity, is not, either expressly, or by implication, declared in any statute. The justice orders him to find surety in a certain sum ; this surety he may not, at that time, be able to procure ; he is, of course, committed to prison. When this is done, the justice has discharged his duty ; and the prisoner is in the custody of the Sheriff, where he must remain, perhaps, several months, before his friends can reach him, or other means of procuring bail can be obtained. To avoid this hardship, and in support of the right to bail, it is understood, that in several Counties, it has been practised, and allowed, for a long time past, that the Sheriff take a bond, in the sum prescribed by the justice, for the prisoner’s appearance before the Court, and release him from prison. In doing this, the Sheriff acts merely in a ministerial capacity and, as there is no statute regulation on the subject, it was deemed proper, by a majority of this Court, to allow the practice, until such regulation is adopted. The objection to it comes with a very ill grace from the prisoner ; since the bond was taken at his request, and for his benefit; and no corrupt, or improper motive governed the Sheriff in the transaction,

 It was the practice of this Court to assign their reasons in writing, in cases of reversal only; but individual members of the Court sometimes favored the reporter with their minutes, from which, he has been enabled, in rases of affirmance also, to state the grounds of decision.